DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2022.

Status of Claims
This first action on the merits is in response to the election of claims 13-20. Claims 13-20 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the method, as claimed in claims 13-18, is directed to a process.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of generating a planogram. Specifically, claim 13 recites the abstract idea of: 
maintaining data as an aggregation of transaction data that spans retailers and entities, wherein the entities comprise manufacturers, suppliers, distributors, and Consumer Packaging Goods (CPG) companies associated with items that are sold by the retailers to consumers of the retailers;
generating or updating Planograms for each store of each retailer based on the transaction data associated with the corresponding store; and
selectively reporting the planograms to the retailers and the entities.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 13 recites the abstract idea of generating a planogram, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in claim 13 is a certain method of organizing human activity because generating or updating Planograms for each store of each retailer based on the transaction data associated with the corresponding store is a sales activity. Thus, claim 13 recites an abstract idea. 
The recited limitations of claim 13 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, maintaining data as an aggregation of transaction data that spans retailers and entities, wherein the entities comprise manufacturers, suppliers, distributors, and Consumer Packaging Goods (CPG) companies associated with items that are sold by the retailers to consumers of the retailers; generating or updating Planograms for each store of each retailer based on the transaction data associated with the corresponding store; and selectively reporting the planograms to the retailers and the entities are types of judgment. Thus, claim 13 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 13 includes additional elements such as a data store and Virtual Planograms (VPs).
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, claim 13 merely recites a commonplace business method (i.e., generating planograms) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, claim 13 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in claim 13 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of claim 13 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, claim 13 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in claim 13 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claim 13 is ineligible. 
Dependent claims 14-18 do not aid in the eligibility of claim 13. For example, claims 14-15 merely further define the abstract limitations of claim 13. Additionally, claims 16-18 merely provide further embellishments of the limitations recited in claim 13. 
Furthermore, it is noted that claim 14 includes further additional elements of interfaces; claim 15 includes further additional elements of Application Programming Interfaces (APIs); and claim 16 includes further additional elements of a data structure or data object. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 14-18 are also ineligible. 


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1, the claims are directed to statutory categories. Specifically, the system, as claimed in claims 19-20, is directed to a machine.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of generating a planogram. Specifically, claim 19 recites the abstract idea of: 
maintaining data comprising transaction data for transactions, wherein the transaction data spans multiple retailers and entities, wherein the entities comprise manufacturers, suppliers, distributors, and Consumer Packaging Goods (CPG) companies associated with items that are sold by the retailers to consumers of the retailers;
generating and maintaining Planograms for stores of the retailers from the transaction data of the data store, wherein each planogram comprises metrics, relationships derived from the metrics, and inferences drawn from the metrics that provide a logical item placement mapping for items' locations relative to each other, relative to departments, or relative to endpoints of the corresponding store;
selectively providing planograms to the retailers and the entities through interfaces as instances of interactive graphs.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 19 recites the abstract idea of generating a planogram, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in claim 19 is a certain method of organizing human activity because generating or updating Planograms for each store of each retailer based on the transaction data associated with the corresponding store is a sales activity. Thus, claim 19 recites an abstract idea. 
The recited limitations of claim 19 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, maintaining data as an aggregation of transaction data that spans retailers and entities, wherein the entities comprise manufacturers, suppliers, distributors, and Consumer Packaging Goods (CPG) companies associated with items that are sold by the retailers to consumers of the retailers; generating and maintaining Planograms for stores of the retailers from the transaction data of the data store, wherein each planogram comprises metrics, relationships derived from the metrics, and inferences drawn from the metrics that provide a logical item placement mapping for items' locations relative to each other, relative to departments, or relative to endpoints of the corresponding store; and selectively reporting the planograms to the retailers and the entities are types of judgment. Thus, claim 19 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 19 includes additional elements such as a system, comprising: a cloud processing environment comprising at least one server; the at least one server comprising a processor and a non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprises executable instructions; and the executable instructions when executed on the processor from the non-transitory computer-readable storage medium cause the processor to perform operations; a data store and Virtual Planograms (VPs).
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, claim 19 merely recites a commonplace business method (i.e., generating planograms) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, claim 19 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in claim 19 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of claim 19 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, claim 13 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in claim 19 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claim 19 is ineligible. 
Dependent claim 20 does not aid in the eligibility of claim 19. For example, claim 20 merely further defines the abstract limitations of claim 19. 
Furthermore, it is noted that claim 20 does not include any further additional elements. Therefore, the abstract idea is not integrated into a practical application because the recited additional elements of claims 19-20 merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claim 20 is also ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roesbery et. al. (US 20150324725 A1, herein referred to as Roesbery) in view of Barriera et. al. (US 20170193430 A1, herein referred to as Barriera).

Claim 13:
Roesbery discloses:
A method {Roesbery: [0008] a method of automatically selecting and assigning products to a planogram}, comprising:
maintaining a data store as an aggregation of transaction data that spans retailers and entities, wherein the entities comprise suppliers and distributors associated with items that are sold by the retailers to consumers of the retailers {Roesbery: [0064] The application 512 is illustrative of an application that receives information regarding new products from online and in-store (retail and wholesale) vendors and that receives sales information from display locations. This application 512 may be in communication with a server 504 associated with the distribution partner that generates the planogram maps and with a plurality of data stores 510 that are on the distribution partner server 504. Examiner interprets a wholesale vendor as a supplier.};
generating or updating Virtual Planograms (VPs) for each store of each retailer based on the transaction data associated with the corresponding store {Roesbery: [0060] the placement of at least some of the items selected at block 408 on the planogram template to generate the optimized planogram may be determined. This placement (assignment) generates the optimized planogram that can be used in a plurality of displays online and in store locations worldwide; [0089] The planogram template selected for a particular display may be updated in real-time based upon feedback; [0053] It is appreciated that a plurality of display locations that may be owned by the same enterprise or brand within an enterprise may receive different optimized planograms. This may be because of the proximity of points of use (sale) related to the different brands or because of previous purchase histories associated with a display location.}; and
selectively reporting the VPs to the retailers and entities {Roesbery: [0053] It is appreciated that the same planogram template may be used in multiple display locations but also that a plurality of display locations that may be owned by the same enterprise or brand within an enterprise may receive different optimized planograms; [0094] each remote computing system of the plurality of the remote computing systems is configured to receive, via the network, a plurality of planogram templates associated with a corresponding retail store, brand, retail chain}.
Roesbery does not disclose:
wherein the entities comprise manufacturers and Consumer Packaging Goods (CPG) companies.
However, Barriera teaches:
wherein the entities comprise manufacturers and Consumer Packaging Goods (CPG) companies {Barriera: [0040] Data obtained from a determination of restocking needs in accordance with the disclosure can be used for future product planning, not only by the store but by manufacturers and competitors; [0050] consumer packaged goods (CPGs) can use this information to not only estimate the sales performance of their product, but also of their competitors.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included manufacturers of consumer packaged goods as taught by Barriera as an entity in the method of Roesbery because it would allow them to estimate the sales performance of their product (Barriera: [0050]).

Claim 16:
Roesbery and Barriera teach the method of claim 13. Roesbery further discloses:
wherein generating or updating further includes maintaining each VP as a data structure or data object comprising metrics, relationships derived from the metrics, and inferences drawn from select ones of the relationships {Roesbery: [0052] the base index may be modified using additional factors. The base index number may be modified at block 406 based upon estimated future growth or contraction of the brand or category (i.e., inferences based on sales data); [0054] the proximity weighting table may be a table that references the store-level mapping in order to determine the nearest location where a particular card can be redeemed. For example, if a particular Italian restaurant chain does not have any locations within 500 miles of a display store location, the proximity weight for those cards may be zero or may be a negative factor. Accordingly, cards for that chain may not be selected for assignment. Conversely, if a particular sporting goods store has 5 locations within a 20 mile radius of a display store location, the proximity weighting for those cards may be comparatively higher (i.e., relationships of store location distance); [0065] The plurality of data stores 510 comprise information such as a plurality of planogram templates}.

Claim 17:
Roesbery and Barriera teach the method of claim 16. Roesbery further discloses:
wherein maintaining each VP further includes maintaining the inferences for each VP as a logical item placement mapping that identifies each item's placement or position within the corresponding store relative to another item's placement or position, relative to a department's location within the corresponding store, or relative to an endpoint location within the corresponding store {Roesbery: [0059] the product placement in relation to other cards that have been placed may impact the final index, as may the aggregated index value that may be determined by brand. This value may also be determined by row, column, or zone/region. Examiner interprets product placement in relation to other cards as mapping for items’ locations relative to each other. Because the claim recites or, Examiner is not required to demonstrate each alternative of the invention.}.

Claim 18:
Roesbery and Barriera teach the method of claim 13. Roesbery further discloses:
wherein selectively reporting further includes reporting the corresponding VPs to the corresponding retailers and the corresponding entities based on retailer-defined criteria and entity-defined criteria associated with changes detected in the corresponding VPs within a current interval of time as compared to a previous interval of time {Roesbery: [0020] the index values/final index values may be updated on a dynamic, real-time basis as the availability and display/sales information changes over time. The discussed systems and methods enable the real-time, dynamic generation of in-store and online displays by automatically selecting and assigning products to planogram template maps, and by updating the template maps, product pools, and assignments in real-time using feedback; [0034] a merchant score may be used to modify an index value. A merchant preference may be a weighting or scoring that reflects a preference of the merchant; [0049] a plurality of rules and/or constraints to the positions as assigned or as unassigned based upon the distributor's method; [0064] The triggers may include scheduled intervals of time}.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roesbery et. al. (US 20150324725 A1, herein referred to as Roesbery) in view of Barriera et. al. (US 20170193430 A1, herein referred to as Barriera), in further view of Schumacher et. al. (US 20210216951 A1, herein referred to as Schumacher).

Claim 14:
Roesbery and Barriera teach the method of claim 13. Roesbery does not disclose:
providing interfaces to the retailers and the entities for querying the data store, defining reports from the data store, and receiving notifications from the data store on a per transaction channel basis; and
providing the interfaces to the retailers and the entities for querying their corresponding VPs.
Roesbery does disclose retailers and entities receiving virtual planograms based on transaction data (Roesbery: [0053], [0094]).
However, Schumacher teaches:
providing interfaces to the retailers and the entities for querying the data store, defining reports from the data store, and receiving notifications from the data store on a per transaction channel basis {Schumacher: fig 7A, #704, 730; figs 15A-15B; [0133] The top navigation panel 1502 may include graphic display elements, each configured to receive user input and cause performance of specific operations including filtering options and/or a downloading options. The side navigation panel 1504 may include graphic display elements, each configured to receive user input and cause performance of specific operations such as rendering of user interface display screens directed to options or links such as: administrative options or links, triggering options or links; [0098] The alert may be transmitted to one or more of: an electronic device at the retailer or retail location, an electronic device of a distributor/product delivery person, etc. The determination of what information to include and to what electronic devices to transmit the alert may be based on a predetermined rule set (which may also be stored in the inventory threshold data store 730). The alert generation logic 724 may access a data store which includes information as to the total amount of the product comprising the first inventory set at a particular retailer or retail location (e.g., amount of the product stocked and also located in the back of the retailer or retail location, which may be dynamically updated in real-time based on product sales information obtained when a customer makes a purchase). Examiner interprets receiving the alert from the store as receiving a notification for an in-store transaction channel.}; and
providing the interfaces to the retailers and the entities for querying their corresponding VPs {Schumacher: fig 7A, #704 interface; fig 16; [0134] the dynamic planogram 1600 may be configured to reflect the existing state of inventory, i.e., the variety of retail products 1608, on the retail shelving unit 1604}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the dynamic planogram interface and alert system as taught by Schumacher in the planogram system of Roesbery and Barriera in order to increase operational efficiencies, create intimate customer experiences, streamline processes, and provide real-time understanding of customer behavior in the store (Schumacher: [0032]).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roesbery et. al. (US 20150324725 A1, herein referred to as Roesbery) in view of Barriera et. al. (US 20170193430 A1, herein referred to as Barriera), in further view of Soon-Shiong (US 20140129393 A1, herein referred to as Soon-Shiong).

Claim 15:
Roesbery and Barriera teach the method of claim 13. Roesbery does not disclose:
selectively providing select data from the transaction data or the VPs to internal systems of the retailers and the entities using Application Programming Interfaces (APIs) and based on processing retailer-specific workflows for the retailers and based on processing entity-specific workflows for the entities.
Roesbery does disclose applications running on servers and selectively providing planograms to retailers and entities (Roesbery: fig 5; [0063]-[0065]; [0053], [0094]).
However, Soon-Shiong teaches:
selectively providing select data from the transaction data or the VPs to internal systems of the retailers and the entities using Application Programming Interfaces (APIs) and based on processing retailer-specific workflows for the retailers and based on processing entity-specific workflows for the entities {Soon-Shiong: [0075] planogram manager 710 establishes the nature of planogram 770 including its capacity, arrangement, pricing, or other attributes. Information used to create planogram 770 can include rules governing absolute or relative placement of products in slots, rules governing planogram behavior based on triggering criteria (e.g., events, user indent, inventory, time, location, etc.), conditional rules (e.g., if-then-else, logical operators, etc.), or other rules; [0040] Planogram manager 150 can be an owner, vendor, licensee of the planogram, or other entity; [0055] planogram manager 306 could be one of retailers; [0083] a planogram manager can access the planogram sever to construct or otherwise manage the planogram via a planogram management interface (e.g., browser, API, HTTP server, etc.). Examiner elects selectively providing the VPs to internal systems based on the triggering criteria, which is interpreted as the retailer- or entity-specific workflow.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included dynamically adjusting the planograms based on retailer or entity-specific trigger criteria as taught by Soon-Shiong in the planogram system of Roesbery and Barriera in order to maximize the value of marketplaces for retailers and users (Soon-Shiong: [0009]).

Claim 19:
Roesbery discloses:
A system {Roesbery: fig 5}, comprising:
a cloud processing environment comprising at least one server {Roesbery: [0063] some or all of the plurality of servers 502 may comprise cloud storage systems.};
the at least one server comprising a processor and a non-transitory computer-readable storage medium {Roesbery: [0008] a non-transitory memory of a server and a processor};
the non-transitory computer-readable storage medium comprises executable instructions {Roesbery: [0008] an application stored in a non-transitory memory of a server};
and the executable instructions when executed on the processor from the non-transitory computer-readable storage medium cause the processor to perform operations comprising {Roesbery: [0008] an application stored in a non-transitory memory of a server and executable by a processor}:
maintaining a data store comprising transaction data for transactions, wherein the transaction data spans multiple retailers and entities, wherein the entities comprise suppliers and distributors associated with items that are sold by the retailers to consumers of the retailers {Roesbery: [0064] The application 512 is illustrative of an application that receives information regarding new products from online and in-store (retail and wholesale) vendors and that receives sales information from display locations. This application 512 may be in communication with a server 504 associated with the distribution partner that generates the planogram maps and with a plurality of data stores 510 that are on the distribution partner server 504. Examiner interprets a wholesale vendor as a supplier.};
generating and maintaining Virtual Planograms (VPs) for stores of the retailers from the transaction data of the data store {Roesbery: [0060] the placement of at least some of the items selected at block 408 on the planogram template to generate the optimized planogram may be determined. This placement (assignment) generates the optimized planogram that can be used in a plurality of displays online and in store locations worldwide; [0089] The planogram template selected for a particular display may be updated in real-time based upon feedback; [0053] It is appreciated that a plurality of display locations that may be owned by the same enterprise or brand within an enterprise may receive different optimized planograms. This may be because of the proximity of points of use (sale) related to the different brands or because of previous purchase histories associated with a display location.}, 
wherein each VP comprises metrics, relationships derived from the metrics, and inferences drawn from the metrics that provide a logical item placement mapping for items' locations relative to each other, relative to departments, or relative to endpoints of the corresponding store {Roesbery: [0052] the base index may be modified using additional factors. The base index number may be modified at block 406 based upon estimated future growth or contraction of the brand or category (i.e., inferences based on sales data); [0054] the proximity weighting table may be a table that references the store-level mapping in order to determine the nearest location where a particular card can be redeemed. For example, if a particular Italian restaurant chain does not have any locations within 500 miles of a display store location, the proximity weight for those cards may be zero or may be a negative factor. Accordingly, cards for that chain may not be selected for assignment. Conversely, if a particular sporting goods store has 5 locations within a 20 mile radius of a display store location, the proximity weighting for those cards may be comparatively higher (i.e., relationships of store location distance); [0059] the product placement in relation to other cards that have been placed may impact the final index, as may the aggregated index value that may be determined by brand. This value may also be determined by row, column, or zone/region. Examiner elects mapping for items’ locations relative to each other as the species of invention.};
selectively providing VPs to the retailers and the entities {Roesbery: [0053] It is appreciated that the same planogram template may be used in multiple display locations but also that a plurality of display locations that may be owned by the same enterprise or brand within an enterprise may receive different optimized planograms; [0094] each remote computing system of the plurality of the remote computing systems is configured to receive, via the network, a plurality of planogram templates associated with a corresponding retail store, brand, retail chain}.
	Roesbery does not disclose:
wherein the entities comprise manufacturers and Consumer Packaging Goods (CPG) companies.
However, Barriera teaches:
wherein the entities comprise manufacturers and Consumer Packaging Goods (CPG) companies {Barriera: [0040] Data obtained from a determination of restocking needs in accordance with the disclosure can be used for future product planning, not only by the store but by manufacturers and competitors; [0050] consumer packaged goods (CPGs) can use this information to not only estimate the sales performance of their product, but also of their competitors.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included manufacturers of consumer packaged goods as taught by Barriera as an entity in the planogram system of Roesbery because it would allow them to estimate the sales performance of their product (Barriera: [0050]).
Roesbery also does not disclose:
providing VPs through interfaces as instances of interactive graphs.
However, Soon-Shiong teaches:
providing VPs through interfaces as instances of interactive graphs {Soon-Shiong: [0075] Planogram manager 710 interacts with planogram sever 720 to create, update, instantiate, or otherwise manage virtual planogram 770. Planogram manager 710 could include a virtual representation of a mall and could create planogram 770; [0083] a planogram manager can access the planogram sever to construct or otherwise manage the planogram via a planogram management interface (e.g., browser, API, HTTP server, etc.)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the interactive planograms on an interface as taught by Soon-Shiong in the planogram system of Roesbery in order to maximize the value of marketplaces for retailers and users (Soon-Shiong: [0009]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roesbery et. al. (US 20150324725 A1, herein referred to as Roesbery) in view of Barriera et. al. (US 20170193430 A1, herein referred to as Barriera) and Soon-Shiong (US 20140129393 A1, herein referred to as Soon-Shiong), in further view of Chachek (US 20200302510 A1, herein referred to as Chachek).

Claim 20:
Roesbery, Barriera, and Soon-Shiong teach the system of claim 19.	Roesbery further discloses:
identifying hot zones and dead zones with the stores, wherein the hot zones comprise item sales that are high and the dead zones comprise item sales that are low {Roesbery: [0033] the best performing brands and cards, as determined by the index calculations, may be placed in rows/columns nearest to the target or strike zone. In an embodiment, may be a “preference” for a location that may have been determined to be a more visible and/or higher sales volume location (placement) based upon historical data. Other rules/constraints may include that space is to be filled from the highest point on the display to the lowest}.
Roesbery does not disclose: 
identifying within the interactive graphs hot zones and dead zones with the stores, wherein the hot zones comprise item sales that are above a first threshold and the dead zones comprise item sales that are below a second threshold.
Roesbery does disclose that the best performing brands, as determined by index calculations, are placed in a target/strike zone. The strike zone can be defined by an algorithm, analysis, or contract of sales (Roesbery: [0033]). Soo-Shiong further teaches interactive planograms and identifying areas in the planogram that have high or low popularity (Soo-Shiong: fig 7; [0075]-[0076]).
However, Chachek teaches:
identifying hot zones and dead zones with the stores, wherein the hot zones are above a first threshold and the dead zones are below a second threshold {Chachek: fig 4; [0071] A Heat Map Generator/Routes Aggregator 131 may analyze the shopping routes of multiple users; and may generate a “heat map” of the venue, indicating the most-popular and least-popular paths of travel that users in this venue exhibit over time at which users spend a time-period (e.g., at least S seconds); [0072] Different colors or patterns may be utilized to indicate store regions in which very high customer traffic was observed (region 401) (i.e., hot zone), or high customer traffic was observed (region 402), or low customer traffic was observed (region 403) (i.e., dead zone).}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the heat map as taught by Chachek in the planogram system of Roesbery, Barriera, and Soon-Shiong in order to create an up-to-date planogram of the store and its current inventory, reflecting the current supply of products and their current and precise in-store location and arrangement (Chachek: [0006]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haulk (US 20210065281 A1) was used to understand other methods for generating planograms using transaction data, specifically by matching transaction data to images obtained in a store to generate a digital planogram.
Joshi et. al. (US 20140025420 A1) was used to understand other methods for generating optimal planograms, specifically by incorporating constraints and dynamically modeling customer interaction with products.
JDA Software Group (2015 NPL) discusses their planogram software updates which utilizes store-specific data to generate customized planograms at various retailers, large and small.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3684             

                                                                                                                                                                                                                                                                                                                                                             
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625